DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-9 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “first annular element and said second annular element” in lines 4-5.  It is not clear which elements are the first annular element and the second annular element.  It appears applicant intended to refer to the first annular support and the second annular support.
Claim 2 recites the limitation "said second annular element" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said filter insert" in lines 6, 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “first annular element and said second annular element” in lines 11-12.  It is not clear which elements are the first annular element and the second annular element.  It appears applicant intended to refer to the first annular support and the second annular support.
Claim 4 recites the limitation "said filter insert" in lines 7 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said insert" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said insert" in line 15.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitlock et al. (US 5,545,242) [hereinafter Whitlock].
	With respect to claim 1, Whitlock discloses a filter 10, as shown in Fig. 1, having: a filter element 11 (sintered filter) formed of metal (see col. 3, lines 16-37), said sintered filter 11 having a perimeter edge surrounding an internal area of said sintered filter 11, as shown in Fig. 1; a first annular gasket 20 (first annular support) formed of metal (see col. 3, lines 66-67 and col. 4, lines 1-7) positioned on a first side of said sintered filter 11, as shown in Fig. 1; a second annular gasket 20 (second annular support) formed of metal (see col. 3, lines 66-67 and col. 4, lines 1-7) positioned on a second side of said sintered filter 11, as shown in Fig. 1; a weld 13 (fused connection) formed of said metal of said sintered filter 11 with said metal of said first annular support 20 and said metal of said second annular support 20, as shown in Fig. 1; and said fused connection 13 formed completely said perimeter edge of said sintered filter 11, as shown in Fig. 1 (see col. 2, lines 57-63).

	With respect to claim 2, Whitlock discloses said fused connection 13 forming a filter element with said sintered filter 11 positioned between first annular element and said second annular element, as shown in Fig. 1; said first annular support 20 of said filter insert having a first exterior surface formed around a perimeter thereof, as shown in Fig. 2; said second annular support 20 of said filter insert having a second exterior surface formed around a perimeter thereof, as shown in Fig. 3; and said filter insert having an insert exterior surface therearound defined by said first exterior surface in an alignment with said second exterior surface, as shown in Fig. 1.

	With respect to claim 3, Whitlock discloses said fused connection 13 also connecting said first annular support 20 to said second annular support 20 with said perimeter edge of said sintered filter 11 positioned within said fused connection 13 therebetween, as shown in Fig. 1; said first annular support 20 and said second annular support 20 in said fused connection 13 with said sintered filter 11 therebetween, forming a filter insert, as shown in Fig. 1; said fused connection 13 forming a filter element with said sintered filter 11 positioned between first annular element and said second annular element, as shown in Fig. 1; said first annular support 20 of said filter insert having a first exterior surface formed around a perimeter thereof, as shown in Fig. 2; said second annular support 20 of said filter insert having a second exterior surface formed around a perimeter thereof, as shown in Fig. 3; and said filter insert having an insert exterior surface therearound defined by said first exterior surface in an alignment with said second exterior surface, as shown in Fig. 1.

	With respect to claim 4, Whitlock discloses a head portion 32 (mounting ring), said mounting ring 32 having a fluid passage communicating therethrough, as shown in Fig. 1, said fluid passage defined by an interior surface of said mounting ring 32 surrounding said fluid passage, as shown in Fig. 1; said insert exterior surface of said filter insert having a first diameter, as shown in Fig. 1; said fluid passage of said mounting ring 32 having a second diameter, as shown in Fig. 1; said first diameter being equal to or slightly larger than said second diameter, as shown in Figs. 1, 4 and 6; said filter insert being removably engaged within said fluid passage with said interior surface of said mounting ring 32 in contact with said insert having an insert exterior surface of said filter insert, as shown in Fig. 1; and an exterior circumference of said mounting ring 32 formed to engage in a nut 50 (sealed mount) with a fluid conduit 33, 43, whereby pressurized fluid within said fluid conduit 33, 43, with said mounting ring 32 in said sealed mount 50 is communicated through said sintered filter 11, as shown in Fig. 1.

	With respect to claim 5, Whitlock discloses a mounting ring 32, said mounting ring 32 having a fluid passage communicating therethrough, as shown in Fig. 1, said fluid passage defined by an interior surface of said mounting ring 32 surrounding said fluid passage, as shown in Fig. 1; said insert exterior surface of said filter insert having a first diameter, as shown in Fig. 1; said fluid passage of said mounting ring 32 having a second diameter, as shown in Fig. 1, said first diameter being equal to or slightly larger than said second diameter, as shown in Figs. 1, 4 and 6; said filter insert being removably engaged within said fluid passage with said interior surface of said mounting ring 32 in contact with said insert having an insert exterior surface of said filter insert, as shown in Fig. 1; and an exterior circumference of said mounting ring 32 formed to engage in a sealed mount 50 with a fluid conduit 33, 43, whereby pressurized fluid within said fluid conduit 33, 43, with said mounting ring 32 in said sealed mount 50 is communicated through said sintered filter 11, as shown in Fig. 1.

	With respect to claims 6-9, Whitlock discloses a circumferential edge portion of said internal area of said sintered filter 11, as shown in Fig. 1, said circumferential edge portion positioned adjacent to said perimeter edge of said sintered filter 11, as shown in Fig. 1; and said fused connection 13 including all of said circumferential edge portion therein, as shown in Fig. 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778